Order entered March 27, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01451-CV

                                  EDWIN SIGEL, Appellant

                                               V.

                                   AAMER RAZI, Appellee

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-10-15162

                                           ORDER
       By letter filed March 18, 2013, the District Clerk informed us that the trial court’s

September 10, 2012 “summary judgment (no evidence) as to defendant Sigel’s second amended

counterclaim” cannot be located. Because that judgment is necessary for the determination of

our jurisdiction over this appeal, we ORDER the Honorable Carlos Cortez, Presiding Judge of

the 44th Judicial District Court, to determine, within twenty days of the date of this order, what

constitutes an accurate copy of that judgment and include it in a supplemental clerk’s record.

See TEX. R. APP. P. 34.5(e).
       We DIRECT the Clerk of the Court to email a copy of this Order to the Honorable

Carlos Cortez and his court coordinator, Robyn Poston.




                                                 /Elizabeth Lang-Miers/
                                                 ELIZABETH LANG-MIERS
                                                 JUSTICE